Bakewell, J.,
delivered the opinion of the court on motion for a rehearing.
An application for rehearing in this case is made, on the ground that we have overlooked the main and controlling point in the case, which is now said to be this : that the judgment in favor of Walsh against Dailey as administrator, could not be legally enforced against the assets of the estate of Roddy; and that therefore the refusal to pay until the same was classified in the Probate Court, and ordered to be *554paid by the Probate Court, can be no breach of the administrator’s bond.
The rule undoubtedly is that judgment against administrators can only be enforced by proceedings in the Probate Court. No execution is allowed against the executor, but judgments must be classified like other claims. And though in St. Louis County the claimant may sue in the Circuit Court, yet when he obtains judgment he can have no execution, but must present his judgment for classification. Wag. Stats., p. 607, sect. 22; p. 101, sects. 1, 8; Wernecke v. Kenyon, 66 Mo. 282.
This has been the law in this State since 1827 ; and the reason of it is obvious. The whole theory of our administration law would be deranged, and the classification of demands and orders of payment by the Probate Court would be disturbed, if the Circuit Courts could, in cases of de mands against the estate, order execution de bonis testatoris.
The case of a replevin suit is, however, anomalous. There, if the administrator fail to prosecute his suit with effect, and have the property, the judgment is that he shall return the property taken, in specie, or pay the assessed value, at the election of defendant. Such a judgment manifestly cannot be classified against the general assets of the estate, and the provisions as to the classification of demands cannot be made to apply to it. It is to be presumed that the property taken by the administrator has not been inventoried ; and, unless seized shortly after the issue of letters, it cannot have been appraised ; and until the determination of the replevin suit it can hardly enter into the accounts of the administrator with the Probate Court. As the administrator is bound to return the property in specie if judgment go against him and the defendant so elect, it is his duty, of course, to keep this particular property separate from other property which comes into his hands as administrator, and subject to the order of the Circuit Court; and the order of that court that the property be returned, orthat its value *555be paid to defendant, is one which, from the necessity of the case, the administrator is bound to obey, — an order contemplated in his bond, and one which, if not obeyed, renders the sureties liable. The sui’eties on the administrator’s bond are liable for the non-performance of that order. The administrator in this case not having paid the value of the property to defendant in the replevin suit according to the order and decree of the Circuit Court, one of the plaiutiff’s sureties in replevin was compelled to satisfy that judgment; and, in accordance with the statute, this surety obtained judgment against the principal debtor for this amount, with ten per cent interest. The principal debtor was the administrator as administrator ; no execution against the estate could issue on this judgment; and it was plainly no more the subject of classification in the Probate Court than the original judgment in replevin, to which it was in a manner ancillary. We think that the proper course was an order on the administrator to pay, made in the Circuit Court; and that, this order being disregarded, the sureties of the administrator were liable on the administrator’s bond, under the clause that the administrator shall “perform all things required by law, touching the administration required by law or the order or decree of any court having jurisdiction.” The surety on the replevin bond, having paid the judgment, was subrogated to the rights of the defendant in that action, and ought to be in no worse position. As the defendant in replevin could proceed against the sureties of the administrator, so can the plaintiff in this case, who stands in his shoes.
It is not to be denied that the case presents some difficulty, in view of the language of the statute. But, believing as we do that the order upon the administrator to return the property or to pay its value is one which it is competent under the statute for the Circuit Court to make, we think that the administrator was bound to obey the order, and that his not having done so was a breach of his bond.
*556This view of the law seems to present no practical difficulty. The administrator, if he has done his duty, and kept the property in controversy to- await the result of suit, need have no difficulty in satisfying the judgment of the Circuit Court.
The application for a rehearing is denied.
All the judges concur.